Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Claims 1-15 and 17-20, as amended below, are allowable.  Claims 17-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to MPEP § 821.04(a) and 806.04(h), the restriction/species election requirement set forth in the communication dated Mar. 28, 2022 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.  

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given via email with Matt Wheeler on 8/4/22.  

The claims are amended as follows:

1. (Currently Amended) A composition of live mammalian cells formulated for oral delivery to an individual, the composition comprising (a) an enteric coating, (b) a matrix comprising about 1.0% to about 2.0% methyl cellulose and about 1.0% to about 2.0% alginate gel, and (c) a plurality of live mammalian cells, wherein the plurality of live mammalian cells is suspended in the matrix, and wherein the enteric coating surrounds the live mammalian cells suspended in the matrix, wherein the live mammalian cells maintain viability in the intestine of the individual.

17. (Currently Amended) A method of treating [[an]] a gastrointestinal inflammatory or autoimmune disorder in an individual comprising administering a dose of the composition of claim 1 to the alimentary canal of an individual, thereby treating the gastrointestinal inflammatory or autoimmune disorder in the individual.  

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The closest prior art is US 2017/0258732 to Imran (on IDS).  However, Imran does not teach a combination of alginate and methyl cellulose.  Further, the prior art does not recognize the combination of alginate and methyl cellulose as useful or advantageous for the culture or delivery of mammalian cells.  It is noted that the recitation of "methyl cellulose" in the instant claims cannot reasonably be considered a genus of cellulose derivatives (e.g., including hydroxypropyl methyl cellulose, carboxymethyl cellulose, etc.) since such derivatives are not mentioned in the instant specification in the context of the cell suspension matrix.  Although certain hydroxypropyl methyl cellulose derivatives are mentioned as possible components of an enteric coating, it is not reasonable, in light of the specification, to construe "methyl cellulose" to be anything other than the methyl ether derivative of cellulose.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658